LOBRANO, Judge,
concurring.
I concur in the majority opinion. Dr. Cracco did not fall below the standard of care in the actual performance of the surgeries at issue. However there is a difference between advising a patient that the surgery may be unsuccessful and advising that there is a high probability that it may not succeed. I believe every reasonable person who is subject to surgery would realize there may be a chance of failure. But in those instances where the known failure rate is relatively high, that fact should be disclosed. Unfortunately the use of “boilerplate language”, as the majority notes, leads to an inadequate disclosure.
After reviewing consent forms in other cases I am convinced that the real culprit is the physician’s failure to tailor the consent form to the specific problems of a specific patient. Perhaps professionals should “slow down”.